Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
	Claims 1-20 are currently pending in this application. Applicant has elected Species 2, Subspecies B in Figs. 2, 4 with traverse in the reply filed on 6/11/2022. Claims 5, 9, 11-20 are withdrawn.  Claims 1-4, 6-8, 10 are currently under examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GRUBE (4,274,295).

Regarding Claim 1, GRUBE teaches A transmission having a controllable transmission ratio for more rapid or more controllable shifting, the transmission comprising: a first conical split pulley having a first half-pulley (22) and a second half-pulley (20); a first input member (40); a second input member (56), wherein the first input member and the second input member are capable of rotating relative to each other; and a differential (76)(74)(58)(42), wherein the differential is coupled to the first and second input members and the first and second half-pulleys such that a torque difference between the first input member (40) and the second input member (56) causes an axial force to be applied, via the differential (76)(74)(58)(42), between the first half-pulley and the second half-pulley, thus allowing an axial distance between the first half- pulley and the second half-pulley to increase or decrease, which thereby enables a change in an effective diameter of the first conical split pulley resulting in the controllable transmission ratio of the transmission (Fig. 2).

Regarding Claim 2, GRUBE teaches further comprising: a second conical split pulley (14) having a third half-pulley (26) and a fourth half-pulley (28); and a belt (16) that couples the first conical split pulley to the second conical split pulley; wherein the differential (76)(74)(58)(42) is coupled to the first and second input members and the first and second half-pulleys of the first conical split pulley such that a net torque of the first input member and the second input member causes a torque to be transmitted, via the differential, from the first conical split pulley to the second conical split pulley via the belt.

Regarding Claim 6, GRUBE teaches wherein the first input member and the second input member are coaxial and concentric and wherein the first input member (40) is disposed at least partially within the second input member (56).

Regarding Claim 7, GRUBE teaches wherein the first input member (40) and the second input member (56) extend outward from the first conical split pulley in opposite directions. 


Allowable Subject Matter
Claims 3, 4, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or suggest wherein the first conical split pulley is nested within the second conical split pulley with the other elements in Claim 3.
The prior art does not teach or suggest further comprising a cam, wherein the first input member has a first axis of rotation, and wherein the first conical split pulley has a second axis of rotation that is offset from the first axis of rotation, and wherein the first input member is coupled to the first half-pulley via the cam with the other elements in Claim 8.
	The prior art does not teach or suggest further comprising a rack, wherein the rack is coupled to the first half-pulley, and wherein the differential comprises: a first input gear, wherein the first input gear is coupled to the first input member such that rotation of the first input member results in rotation of the first input gear; a second input gear, wherein the second input gear is coupled to the second input member such that rotation of the second input member results in rotation of the second input gear; and a bevel gear, wherein the bevel gear is fused axially to a pinion, wherein the pinion engages with the rack, and wherein the first bevel gear engages with the first input gear and the second input gear via a set of teeth of the bevel gear such that a rotation difference between the first input member and the second input member results in rotation of the bevel gear, which thereby enables a change in the axial distance between the first half-pulley and the second half-pulley via application of force from the bevel gear onto the first half-pulley via the pinion and the rack with the other elements in Claim 10.


Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered.
Applicant argues that the axial force would be applied regardless of the presence or absence of elements 76, 74, 58, and 42 (Remarks pg. 12 para. 2). The differential (76)(74)(58)(42) allows the tightening of one of the bands 80 or 82 to cause axial force through relative rotation between 42 and 58 by transferring the rotational motion of 34 to both 42 and 58. If 74 in the differential was removed for example, then parts 42 and 58 would continue to rotated together since there is no force between these two parts to overcome the friction of their engaging threads. Since the differential forces the relative rotation, it meets the limitation “causes and axial force to be applied, via the differential.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654